 302313 NLRB No. 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The National Labor Relations Board has considered the objec-tions to an election held on April 6, 1993, and the Regional Direc-
tor's report recommending disposition of them. The election was
conducted pursuant to a Stipulated Election Agreement. The tally of
ballots shows 50 for and 46 against the Petitioner, with no chal-
lenged ballots.2In the absence of exceptions, we adopt, pro forma, the RegionalDirector's recommendation to overrule the Employer's Objection 1.
In adopting the Regional Director's recommendation to overrule the
Employer's Objection 6, we rely solely on his finding that the objec-
tion was untimely.3Correctional Health Care Solutions, 303 NLRB 835 (1991).4Diamond International Corp. v. NLRB, 646 F.2d 1, 3 (1st Cir.1981); and see Mid-Continent Spring Co., 273 NLRB 884 (1985).The rule would appear equally applicable should a union choose to
have a statutory supervisor as an observer.5Accord: Standby One Associates, 274 NLRB 952, 953 (1985); E-Z Davies Chevrolet, 161 NLRB 1380, 1383 (1966), enfd. 395 F.2d191, 193 (9th Cir. 1968). Member Raudabaugh notes that there are
certain circumstances in which he would bar nonemployees who are
union officials from serving as observers, but there is no evidence
here that Fernandez was an official of the Petitioner.6The Board is administratively advsied that no unfair labor prac-tice was ever filed regarding Fernandez' discharge.Embassy Suites Hotel, Inc. and Local 69, Hotel Em-ployees and Restaurant Employees Union, Peti-
tioner. Case 22±RC±10645November 23, 1993DECISION AND CERTIFICATION OFREPRESENTATIVEBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHQuestions presented in this postelection proceedinginclude whether the Regional Director correctly rec-
ommended overruling the Employer's objection alleg-
ing that the Petitioner improperly used a former em-
ployee as an election observer.1The Board has re-viewed the record in light of the exceptions and the
briefs and has adopted the hearing officer's findings
and recommendations, as further explained below.2The Employer's Objection 2 challenges the Petition-er's use of Miguel Fernandez as an election observer.
Fernandez had been an employee of the Employer. His
name appeared on the Excelsior list submitted to theRegion, but the Employer discharged him prior to the
date of the election. The Regional Director found that
a union's designation and use of a nonemployee as its
observer at an election did not, by itself, amount to ob-
jectionable conduct. He further found that the Em-
ployer failed to produce evidence that Fernandez' pres-
ence at the election had a coercive effect on any em-
ployee. We agree.The Employer relies, in part, on a provision in sec-tion 11310 in the Board's Casehandling Manual for
representation proceedings, which states that
``[o]bservers must be nonsupervisory employees of the
employer, unless a written agreement of the parties
provides otherwise'' and ``the use of an ineligible ob-
server may result in an election being set aside.'' It is
well established, however, that the provisions of the
Board's Casehandling Manual are guidelines and are
not binding rules.3In deciding whether to apply these Manual provi-sions to a given case, it is well to keep in mind the
concern that underlies the rule. The rule is ``aimed pri-
marily at preventing intimidation that might take place
should the employer choose to have supervisory em-ployees present.''4(Emphasis in original.) Thus, theconcern is that supervisors (or other persons whose in-
terests are closely aligned with management) may have
an intimidating impact on voters. However, it is not
reasonable to assume that the use of a former em-
ployee as an observer for any party to an election
would intimidate voters. Accordingly, the Board will
not find the use of a nonemployee as an observer to
be objectionable, absent evidence of misconduct by
that observer or of prejudice to another party by the
choice of that observer. See generally San FranciscoBakery Employers Assn., 121 NLRB 1204, 1206(1958).5The Employer cites Board precedent holding that``[d]ischarged employees are entitled to be con-sidered employees of the employer for the pur-
pose of serving as observers at an election pend-
ing the resolution of [unfair labor practice
charges] against the employer.'' [Kellwood Co.,299 NLRB 1026, 1029 (1990).]The Employer argues that the obverse proposition isalso true, i.e., if there are no charges concerning the
discharged employee, that person may not serve as an
observer.6We disagree. The quoted precedent affirmsthat a former employee retains per se eligibility to
serve as an observer as long as his/her employment
status remains a matter of dispute at the time of the
election. See Correctional Health Care Solutions,supra at 835 fn. 1. However, it does not necessarily
follow that a former employee is ineligible to serve as
an observer simply because the discharge is undisputed
at the time of the election. Rather, the rule set forth
above will apply. Applying that rule here, the Em-
ployer has produced no evidence of misconduct by
Fernandez as an observer; nor has the Employer shown
any prejudice to it from his presence at the election.
We, therefore, overrule the Employer's Objection 2.CERTIFICATION OF REPRESENTATIVEITISCERTIFIED
that a majority of the valid ballotshave been cast for Local 69, Hotel Employees and
Restaurant Employees Union, and that it is the exclu-
sive collective-bargaining representative of the employ-
ees in the following appropriate unit: 303EMBASSY SUITES HOTELAll full-time and regular part-time employees ofthe Employer at its Secaucus Meadowlands, New
Jersey hotel, but excluding all confidential em-
ployees, office clerical employees, sales employ-ees, reservation employees, professional employ-ees, night auditors, guards and supervisors as de-
fined in the Act.